Nichols, Justice.
This appeal was docketed in this court on February 25, 1971. The enumeration of errors was not filed until March 22, 1971. Under the decisions in Smith v. Bloodworth, 225 Ga. 608 (170 SE2d 429); Orr v. Smith, 226 Ga. 592 (176 SE2d 92); and Rules 14 and 20 of this court, the appellant hav*526ing failed to perfect the appeal and no providential cause having been shown for such failure, the appeal is dismissed.
Submitted April 13, 1971
Decided April 22, 1971.
William M. Owens, pro se.

Appeal dismissed.


All the Justices concur.